Title: To George Washington from Thomas Mifflin, 14 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir,
                  Philada June 14th 1794.
               
               I have the honor to acknowledge the receipt of Your Answer (communicated in a letter from the Secretary of War dated this day—) to my letter of the 13th instant, stating that the reasons, which induced your opinion relatively to the Suspension of the Presqu’ isle establishment, continue to operate, and have not been weakened by any information since receiv’d.
               The nature of the trust reposed in me by the Act of the General Assembly, the dissatisfaction which a Suspension of the proceedings of the Commissioners has excited, and the Ambiguity of some of the expressions contained in the Secretary’s letter, seem to demand an early explanation of the principles, that have regulated my Conduct upon this occasion.
               As it is the peculiar province of the Legislature to Judge of the policy of the laws, it wou’d be thought, perhaps, an Act of Supererrogation on my part, were I to attempt to enumerate the Various motives, which Suggested and Justify the Act for laying out a Town at Presqu’ isle: but I may be indulged in observing, generally, that the Maintenance of a System for the Sale and Settlement of the public lands (by which a sufficient revenue had been produced to exonerate the State from the pressure of her debts) and the Obligation of the Government to Strengthen the means of protecting our distant frontier, might fairly be considered by the Representatives of Pensylvania, as very cogent inducements to the measure, which they contempleated. W<ith a r>ight Acquired by honest purchase, either to advance, or to decline, the establishment of a Town at Presqu’ isle, the expediency of
                  
                  exercising that right, must have formed the principal subject of Consideration: And, when we reflect, that the Consequences of a rupture with the Six Nations, wou’d in a peculiar manner be injurious to the Citizens of this State, we must presume that the Legislature either thought that the improvement of our Territory in that Quarter cou’d not be Obnoxious to the Indians, or that the projected establishment wou’d afford the most effectual defence against that hostile disposition, which even the Northern Tribes had previously manifested, for reasons certainly unconnected with our plan of Settlement. Nor cou’d a Collision of the State, and Fœderal Jurisdictions have been Anticipated, as naturally flowing from the measure; since it was rather to be expected by the Legislature, that, independently of the Constitutional Obligation of the Union to protect all its Members in the enjoyment of their respective territorial rights, the Fœderal Government was, in this instance peculiarly bound to maintain the Title and occupancy of the State, as Vendor, for a valuable Consideration, of the property in question.
               But, whatever may be the policy of the Legislature however erroneous in its principle, or pernicious in its consequences the province of an Executive Magistrate is certainly circumscribed to enquire what the Law is, not what it ought to be; to perform the task prescribed, not to Arraign the Wisdom <that> prescribed it. Hence, Sir, you will perceive from the documents (which have been regularly communicated to you) that the prosecution of the preparatory Steps for forming a Settlement at Presqu’ isle was imposed upon me as a duty, and Consequen<tl>y that the most Cogent reasons will be necessary, on my part, to justify a neglect or suspension of the Work. By the Act of the 18th of April 1793. it is declared, in mandatory terms, that in the most eligible spot within the reserved tract on Lake Erie, "the Governor shall cause to be laid out and Surveyed 1600 Acres of land, in Town lots, not more than One third of an acre each, and also 3400 Acres adjoining the same in out lotts, not less than 5 Acres, nor more than 10 acres each." and that every obstacle arising from an Apprehension of hostile opposition might be removed, An Act of the 28th of February 1794, after providing for the security of the Port of Philadelphia, and the defence of our Western Frontier, Authorises the Governor "to detach from the Several Companies of Artillery and Infantry raised by the State, as many
                  
                  Men as can be conveniently spared from the specific objects of protection and defence, for which the Companies were particularly destined; and to Station the detachment so made at such place or places, at or near Presqu’ isle on Lake Erie, as shall in his Judgment be best calculated to carry into effect, the Act, entitled "An Act for laying out a Town at Presqu’-isle to protect the infant Settlements beyond the River Allegheny, and to promote the general defence of the Frontiers."  By the Language of these Acts, it is obvious (as I have remarked on a former Occasion) that nothing was expressly left to my discretion but the mode of carrying them into effect, and conclusively, to demonstrate the Legislative expectation of a speedy execution of that trust, it can only be necessary to consider, that, by the first regulation, the time for allowing a bounty to persons who "shall actually inhabit and reside within the Town." was limitted to the 1st of January 1794; that, by the second regulation, it is only protracted to the first day of May 1795; and that by the third regulation, the very existence of the Companies from which the detachment is formed to carry into effect the Act for laying out the Town, is limitted (in its utmost extent) to the meeting of the General Assembly in the ensuing Month of December.
               Acting under these peremptory injunctions to perform a specific duty, I have not, Sir, been regardless, either of the respect that is due to the General Government, or of the precautions which a movement of so delicate a nature required. The Laws, and my instructions founded on those laws, for forming the detachment and laying out the Town, were communicated to you during the Session of Assembly; and, although any attempt to interrupt the proceedings of the Commissioners, must have been Accompanied with a deliberate and hostile invasion of the state of Pensylvania (for it has never been intimated that the station at Presqu’-isle is actually pre-occupied by any other power, whither British, or Indian) I admonished the Officers and Commissioners to observe a friendly and conciliatory conduct towards every description of persons whom they shou’d meet, and even in the event of an Attack, or menace, from any quarter, to confine their resistance strictly to defensive operations, within the Acknowledged boundaries of the State.
               The machinating efforts of the Agents of a foreign Nation, in the neighbourhood of the United states and not the inimical
                  
                  disposition of the Indians, produced in my mind the apprehension of a design to oppose the settlement at Presqu’-isle, soon after the detachment, for effecting that Object, was formed at Pittsburgh; and the intelligence which was brought by successive posts, and punctually communicated to you, Sir, rendered it at last, expedient in my Judgment, to resort to the general authority of the Militia law, for calling into actual service, a Competent force to repel the threatn’ed invasion; to support the party destined for Presqu’ isle; and generally to prevent a failure of the measures which the Legislature had directed to be pursued; and which without farther authority, I did not conceive it wou’d be warrantable to abandon. On your receipt of a Copy of my Orders for making this draft, it was, for the first time, directly stated to me, that you deemed it adviseable to suspend for the present, the establishment at Presqu’ isle, and, "if it will, indeed, be happy, that the Circumstances which have already occurred, shou’d not be found to have matured the evil beyond the possibility of a remedy."  I derive some consolation in recollecting, that you were possessed of the Law, while the Legislature (whose power was alone competent to repeal it) was in Session; that You were seasonably apprised of every step that was taken to carry it into effect; and that if, from information unknown to me, an earlier discontinuance of the Executive proceedings, was deemed salutary, my conduct will evince the readiness with which I shou’d have Acquiesced in an earlier declaration of that Opinion.
               But, I confess, Sir, that, on this ground, I perceive very little cause for disquietude or reproach. If the Legislature has prescribed a task to the Executive Magistrate, which cannot be performed without endangering the publick tranquility, the Legislature, and not the Executive Magistrate, must be responsible for the consequences. But there is, indeed, another reflection, which weighs heavily on my mind at the present moment; and which claims, perhaps, an interest in your Consideration of the subject: Can the requisition or advice of the Executive Authority of the United States justify the Act which suspends the operation of a positive law of Pensylvania?  The Constitutional supremacy of the Laws of the Union will not be disputed: but may it not be Asked, what law of the Union does, nay what power there is to pass a Law which cou’d controul the Commonwealth in the
                  
                  legitimate exercise of her Territorial jurisdiction?  Where there is no Law, there can be no obligation: nor, consistently with the principles of a Republican Government, can reasons of State, or the admonition of Circumstances (upon which the Secretary at War relies) furnish an Executive Magistrate with an authority to Substitute his opinions for Legislative institutions. While, then, I was impressed with these sentiments, the prompt compliance which followed the Communication of your wishes for the suspension of the Presqu’-isle establishment, must, at least, be regarded as an incontrovertible evidence of an Official disposition to promote the Views of the general Government; of an earnest desire to Cultivate every possible means of peace; and of a personal confidence in your Judgment and Patrotism: but, however Consolotary such considerations may be to my private feelings, as my public trust may require other instruments of Vindication, I receive, with peculiar satisfaction, "an assurance that nothing will be omitted to obviate the temporary obstacles which exist."  The bare suspension of our measures will, probably indeed, increase the difficulty of accomplishing them; and any grea[t] delay might eventually introduce a Controversy upon the right of doing so. The evil wou’d become irremediable by any peaceable process, if, taking advantage of the Circumstances which have already occurred, either the Six Nations, or any other ill-disposed neighbour, shou’d seize on the station, which has been designated for our establishment.
               For these Contingencies, however, and for the expence which the State has already incurred, I have no doubt, the Justice of the General Government will satisfactorily provide. It only remains, therefore, Sir, to repeat, that (notwithstanding the remark made by the Secretary at War in his letter of the 24th Ulto) I am not sensible of having failed in duly appreciating every consideration of delicacy and moment, connected with the Subject; and that whatever may be the result, the establishment at Presqu’ Isle will be suspended, untill you shall vary the opinion which you have delivered. I am, with perfect respect, Sir, Your Excellency’s most Obedt Humbe Servt
               
                  Tho. Mifflin
               
            